    Case 19-43090         Doc 195        Filed 02/03/20 Entered 02/03/20 10:24:08                       Desc Main
                                          Document     Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    In Re:                                                 § Chapter 11
                                                           §
    NUVECTRA CORPORATION,1                                 § Case No. 19-43090
                                                           §
                             Debtor.                       §


    ORDER SHORTENING THE NOTICE PERIOD FOR AND SCHEDULING A
     HEARING ON THE DEBTOR’S MOTION FOR ENTRY OF AN ORDER (I)
APPROVING THE DISCLOSURE STATEMENT WITH RESPECT TO THE PLAN OF
 LIQUIDATION OF NUVECTRA CORPORATION UNDER CHAPTER 11 OF THE
  BANKRUPTCY CODE; (II) APPROVING FORM OF BALLOT AND PROPOSED
     SOLICITATION AND TABULATION PROCEDURES FOR THE PLAN OF
   LIQUIDATION; (III) PRESCRIBING THE FORM AND MANNER OF NOTICE
      THEREOF; (IV) ESTABLISHING PROCEDURES FOR (A) VOTING IN
      CONNECTION WITH THE PLAN CONFIRMATION PROCESS AND (B)
       TEMPORARY ALLOWANCE OF CLAIMS RELATED THERETO; (V)
        ESTABLISHING DEADLINE FOR FILING OBJECTIONS TO THE
         PLAN OF LIQUIDATION; AND (VI) SCHEDULING A HEARING
             TO CONSIDER CONFIRMATION OF THE PLAN OF
              LIQUIDATION OF NUVECTRA CORPORATION

             Upon consideration of the Debtor’s Motion for Entry of an Order Shortening the Notice

Period for and Scheduling a Hearing on the Debtor’s Motion for Entry of an Order (I) Approving

the Disclosure Statement With Respect to the Plan of Liquidation of Nuvectra Corporation Under

Chapter 11 of the Bankruptcy Code; (II) Approving Form of Ballot and Proposed Solicitation and

Tabulation Procedures for the Plan of Liquidation; (III) Prescribing the Form and Manner of

Notice Thereof; (IV) Establishing Procedures for (A) Voting in Connection with the Plan

Confirmation Process and (B) Temporary Allowance of Claims Related Thereto; (V) Establishing

Deadline for Filing Objections to the Plan of Liquidation; and (VI) Scheduling a Hearing to




1
 The last four digits of the Debtor’s federal tax identification number are: 3847. The location of the Debtor’s principal
place of business and the service address for the Debtor is: 5830 Granite Parkway, Suite 1100, Plano, TX 75024.


Document4                                                -2-
 Case 19-43090           Doc 195       Filed 02/03/20 Entered 02/03/20 10:24:08                     Desc Main
                                        Document     Page 2 of 2



Consider Confirmation of the Plan of Liquidation of Nuvectra Corporation (the “Motion”),2 which

was filed by the above-referenced debtor and debtor in possession (the “Debtor”) and as more fully

set forth in the Motion, this Court finds that it has jurisdiction over this matter pursuant to 28 U.

S. C. §§ 157 and 1334; that consideration of the Motion is a core proceeding pursuant to 28 U. S.

C. § 157(b); that venue is proper before this Court pursuant to 28 U. S. C. §§ 1408 and 1409; that

due and proper notice of the Motion has been provided to the necessary parties; that no other or

further notice need be provided; that the relief sought in the Motion is in the best interests of the

Debtor, its creditors, and all parties in interest; that the Debtor has established just cause for the

relief requested in the Motion; and that, upon all of the proceedings had before the Court and after

due deliberation and sufficient cause appearing therefore, it is hereby:

        ORDERED, ADJUDGED, AND DECREED THAT:

        1.       The Motion is GRANTED as set forth herein.

        (i)      The hearing on the Solicitation Procedures Motion will be held on

March 2, 2020 at 1:30 p.m. (prevailing Central Time).

        2.       Objections, if any, to the relief requested in the Solicitation Procedures Motion,

including      approval      of     the    Disclosure       Statement,      must      be     made      prior     to

February 27, 2020.

        3.       This Court shall retain jurisdiction to address all disputes arising from and related

to the interpretation or enforcement of this Order.


                                                                 Signed on 2/3/2020

                                                                                        SR
                                                     __________________________________________
                                                     HONORABLE
                                                     THE HONORABLEBRENDA   T. RHOADES,
                                                                      BRENDA   T. RHOADES
                                                     UNITED
                                                     UNITED STATES
                                                             STATES BANKRUPTCY
                                                                     BANKRUPTCY JUDGE
                                                                                   JUDGE
        2
          All capitalized terms used but not otherwise defined in herein shall have the meanings ascribed to them in
the Motion.


Document4                                              -3-
